3Jn tbe Wniteb ~tates ~ourt of jfeberal ~Iaims
                                      No. 17-1449C
                                (Filed February 14, 2018)
                                NOT FOR PUBLICATION
                                                                          FILED
* * * * * * * * * * * * * * * * * *                                      FEB 1 4 2018
                                          *                             U.S. COURT OF
                                                                      FEDERAL CLAIMS
                                          *
ANGELIQUE NICHOLE                         *
BANKSTON,                                 *
                                          *
                   Plaintiff,             *
                                          *
      v.                                  *
                                          *
THE UNITED STATES,                        *
                                          *
                   Defendant.             *
                                          *
                                          *
* * * * * * * * * * * * * *       * * *   *


                                        ORDER

       Plaintiff, Angelique Nichole Bankston, filed a complaint with this Court on
October 4, 2017. Along with her complaint, plaintiff also filed a motion requesting
that this Court set aside the judgment of another court, ostensibly under Rule 60(b)
of the Rules of the United States Court of Federal Claims (RCFC). ECF No. 4.
Plaintiff misunderstands t his rule, no doubt because she is proceeding without
counsel. Under RCFC 60, our court may only set aside one of its prior judgments,
not those of other courts. Haddad v. United States, Nos. 15-640C & 15-820C, 2015
WL 7730933, at *2 n .6 (Fed. Cl. Nov. 30, 2015) (citing Carney v. United States, 199
Ct. Cl. 160, 162- 64 (1972)). This motion is accordingly DENIED, as RCFC 60 does
not empower this Court to provide the relief plaintiff requests.

IT IS SO ORDERED.




                                          Judge